Citation Nr: 1742677	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-02 484	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 2005 to December 2010 and February 2012 to August 2012 with combat service in Iraq and Afghanistan.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case is currently under the jurisdiction of the VA RO in Denver, Colorado.

The Veteran also perfected an appeal for service connection for residuals of a fracture of his left hand.  In a November 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for a left little finger fracture.  This is a full grant of the benefits on appeal for the left hand claim and this claim is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran was afforded a VA examination for his left knee and left shoulder claims in November 2010, shortly before his discharge from his first period of active duty.  At that time, the examiner found that he did not have a diagnosed left knee or left shoulder disability and that his left knee and shoulder symptoms had a clear and specific etiology or diagnosis.  Subsequent to that examination, the Veteran submitted a January 2014 VA Form 9 indicating that he still experiences residual pain and other effects from his in-service left knee and left shoulder injuries.  As such, the Board finds that these claims must be remanded for a new examination that addresses his current complaints and possible diagnoses.  

Additionally, as the case is being remanded, the Board will take the opportunity to once again attempt to obtain the outstanding service treatment records, including any entrance examination from the Veteran's first period of active service and any records from his second period of active service.

Finally, the claims file is negative for any post-service VA or private treatment records.  On remand, the Veteran should be asked to identify any outstanding treatment records relating to his disabilities on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center, Records Management Center and any other appropriate agency to obtain the Veteran's outstanding service treatment records.  The Board is particularly interested in his entrance examination for his first period of active service, as well as any records from his second period of active service.  

Any additional action necessary to obtain these records, including follow-up action requested by the contacted entity, should be accomplished.  If, after making reasonable efforts, the AOJ cannot locate these records, it must specifically document what attempts were made to locate the records, and indicate in writing that further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran and his representative must then be given an opportunity to respond.


2.  Obtain and associate with the claims file any outstanding VA treatment records.  All attempts to obtain these records should be documented in the claims file.  

3.  Contact the Veteran and ask him to provide a signed release of information for any outstanding treatment records relating to his claimed disabilities on appeal.  If the Veteran returns a completed release of information, the AOJ should obtain these records and associate them with the claims file.  The Veteran should also be invited to submit copies of any service treatment records in his possession.

4.  Thereafter, the Veteran should be scheduled for a VA examination with an appropriate examiner other than the November 2010 examiner to determine the nature and etiology of his claimed left knee and left shoulder disabilities.  The examiner must review the entire claims file, including any newly associated records.  The examination report must reflect that such a review was conducted.  

The examiner should identify all relevant left knee and left shoulder diagnoses, including any that may have resolved during the appeals period (December 2010 to the present).  All appropriate testing must completed.  For each such diagnosis, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that such a disorder had its onset in service or is otherwise etiologically related to his active service.  With regard to the left shoulder, the examiner is advised that, unless an entrance examination is obtained, there is no diagnosed left shoulder disability noted as existing upon entrance to service.

If an underlying cause/etiology of the Veteran's reported left knee and left shoulder complaints cannot be identified, please state whether the Veteran's left knee and/or left shoulder complaints (including pain) are a manifestation of an undiagnosed illness or unexplained chronic multi-symptom illness.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  After completing the above actions, the Veteran's claims should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




